DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 07/8/2021, claims 1 and 14 were amended and no claims were canceled and/or added. Therefore, claims 1-2, 4-6, 8-9, 11-15, 17 and 20 are currently pending for examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1, 2, 4-6, 8, 11-15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmar (DE 102013213721; provided in the IDS and machine translation is used) in view of Wang (US 2006/0285350) further in view of Seubert et al. (Seubert; US 2010/0238681) and further in view of Kleinerman (US Pat. No. 5,363,463).
For claim 1, Hilmar discloses a detection system [E.g. 0042: a fire alarm system 100 having a plurality of optical smoke detection modules 1 and a plurality of associated optoelectrical evaluation modules 2; Fig. 1] for measuring one or more conditions [E.g. 0050: the rack 20 has a central evaluation unit 26 in order to bundle the respective fire alarms originating from the plurality of optical smoke detection modules 1. The then centrally issued fire alarm E.g. 0043, 0050] comprising: 
a light source [E.g. 0052, Fig. 1: light source 24];
a fiber harness having at least one fiber optic cable for transmitting light from the light source located at a first end of the fiber optic cable through a node defined at a second end of the fiber optic cable and intro a predetermined area [E.g. 0018: the entire electronics including LED and photosensor for the optical detection of a conventional smoke detector is removed. The pulsed light for generating scattered light and its optical detection instead takes place via an optoelectronic evaluation module which is located outside the radioactive area or the potentially explosive area (see FIG. 1). The connection between the now "electronics-free" smoke detection module and the optoelectronic evaluation module via optical fibers, such. B. glass fiber or Glass fiber bundles that are radiation-resistant. The distance between the optical smoke detection module and the opto-electrical evaluation module can be in the range of up to several 100 meters or even up to several kilometers. In practical use in a nuclear power plant, the corresponding length of the optical waveguide should be in the range of 100 m to 300 m. In addition, there are commercially available radiation-resistant glass fibers; 0053-0054, 0064; Fig. 1: optical waveguide 3]; 
a control system [E.g. 0050:  central evaluation unit 26] operably coupled to the fiber harness such that scattered light associated with the node is transmitted to the control system via the fiber optic cable [E.g. 0050, 0065-0066; Figs. 1 and 6], wherein the control system analyzes the scattered light to determine at least one of a presence and magnitude of the one or more conditions at the node [E.g. 0052: The illustrated exemplary optoelectrical evaluation modules 2 are configured in a corresponding manner for the optical connection to the respective external 
an optical element  disposed at the node and through which the light is transmitted from the node intro the predetermined area [E.g. 0054: In the case 4 shown, an optical receptacle 7 for receiving the optical fiber forward conductor 31 and the optical fiber return conductor 32 is arranged in each case. E denotes the respective optical fiber end. In the present case, the light extraction unit 5 and the light coupling unit 6 are each formed as a plano-convex lens, wherein the flat side of the respective lens is flush with the likewise plane executed respective optical fiber end e. Alternatively, as shown in the example of FIG. 1, the end of an optical waveguide 31, 32 may be formed in such a way that it simultaneously forms the optical lens and thus the light coupling-out unit 5 or the light coupling unit 6; 0064: FIG. 6 shows a side view of an exemplary smoke detection module 1 according to the open scattered light principle with a scattered light center M outside the smoke detection module 1 according to the invention. The reference numeral 71 denotes an external optical connection. Reference numeral 7 'denotes a E.g. 0051; Figs. 2 and 6: element 6 define the scattering angle at which the smoke sensing node detects scattering light due to smoke particle].
Hilmar fails to expressly disclose that the fiber optic cable includes a plurality of nodes defined in the fiber optic cable, that the optical element is disposed at each of the plurality of nodes and wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes.
However, as shown by Wang, it was well known in the art of optical cables to include a fiber optic cable that includes a plurality of nodes defined in the fiber optic cable, an optical element is disposed at each of the plurality of nodes and wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes [E.g. 0022-0023, 0005, see the details of Fig. 7 and Fig. 9a: see branched optical fiber extended from the fiber optic coupler 104].
It would have been obvious to one of ordinary skill in the art of optical fibers before the effective filling date of the claimed invention to modify Hilmar with the teaching of Wang in order to enable the fiber optic cable to cover a larger area when needed by including many branches extending from the fiber optic cable, also it is merely combining prior art element according to known method to yield predicable results.
Hilmar in view of Wang fails to expressly disclose that the optical elements is a parabolic mirror.
However, as shown by Seubert, it was well known in the art of optical cables to include an optical element that is a parabolic mirror [E.g. 0016, 0015].

Hilmar in view of Wang and Seubert fails to expressly disclose wherein the light is transmitted from the node and scattered light is received at the node via a same fiber optic core of the fiber optic cable.
However, as shown by Kleinerman, it was well known in the art of optical cables to that light can be transmitted from a node and scattered light is received at the node via a same fiber optic core of a fiber optic cable (E.g. Abstract, Col 26, line 54 – Col 27, line 8, Col 20, lines 58 – Col 21, line 20, Col 22, lines 37 – Col 23, line 5, Col 24, lines 32-49).
It would have been obvious to one of ordinary skill in the art of optical fibers before the effective filling date of the claimed invention to modify Hilmar in view of Wang and Seubert with the teaching of Kleinerman in order to increase the accuracy of measurements from any kind of optical attenuation and also to enable the fiber optic cable to carry signals at high speed.
	For claim 2, Hilmar discloses wherein the optical element is an expanding optical element [E.g. 0054, see also 0051].
For claim 4, Hilmar discloses wherein the optical element reduces divergence of an outgoing light and/or increases an amount of scattered light received by the node [E.g. 0051, 0054]..
For claim 5, Hilmar discloses wherein the optical element is a focusing lens [E.g. 0054].
E.g. 0051, 0054, Figs. 1 and 2].
For claim 8, Hilmar discloses wherein the optical element is configured to reduce scattering of light off of a lens face [E.g. 0051, 0054].
For claim 11, Although Hilmar in view of Wang, Seubert and Kleinerman fails to expressly disclose the mirror is positioned off-axis of the node and/or at an angle relative to a node axis, Seubert teaches an optical element that is a mirror disposed near the node [E.g. 0016, 0015]. However, having the mirror positioned off-axis of the node and/or at an angle relative to a node axis fails to yield unexpected resulted; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hilmar in view of Wang, Seubert and Kleinerman to have the mirror is positioned off-axis of the node and/or at an angle relative to a node axis in order to satisfy needs and/or environment requirement which require using such arrangement, also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Hilmar in view of Wang, Seubert and Kleinerman.
For claim 12, Although Hilmar in view of Wang, Seubert and Kleinerman fails to expressly disclose that the mirror configured to move, Seubert teaches an optical element that is a mirror disposed near the node [E.g. 0016, 0015]. However, having the mirror configured to move fails to yield unexpected resulted; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hilmar in view of Wang, Seubert and Kleinerman to have the mirror to be configured to move in order to satisfy needs and/or environment requirement which require using such arrangement, also because such 
For claim 13, Hilmar discloses wherein the one or more conditions includes the presence of one or more of smoke or fire in the predetermined area [E.g. 0053-0054, 0064, Fig. 2: smoke detection module 1].
For claim 14, is interpreted and rejected as discussed with respect to claim 1.
For claim 15, Hilmar discloses modifying a range of the node by utilizing the optical element [E.g. 0051: The exemplary optical smoke detection modules 1 shown are set up for optical connection to an external optoelectrical evaluation module 2 via two optical waveguides 3. The reference symbol 31 designates the forward conductor from the perspective of the evaluation module 2 and the return conductor 32. The module 1 has a light extraction unit 5 arranged in or on a housing 4 and a light coupling unit 6 arranged in or on the housing 4. The light extraction unit 5 and the light coupling unit 6 are aligned with each other such that light from the light extraction unit 5 can be coupled into the light coupling unit 6 at a scattered light angle. In the present example, the scattered light angle is 120 °. Both units 5, 6 thus form a so-called forward scattered light arrangement. OM is a shielded from ambient light, for detecting smoke but permeable optical measuring chamber. M denotes the scattered light center in the measuring chamber OM’; 0054].
For claim 17, Hilmar discloses modifying the divergence of an outgoing light and/or modifying an amount of scattered light received by the node by utilizing the optical element [E.g. 0051, 0054].
For claim 20, is interpreted and rejected as discussed with respect to claim 11.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Hilmar in view of Wang further in view of Seubert further in view of Kleinerman and further in view of Bum et al. (Bum; KR 2009/0120032; provided in the IDS and machine translation is used)
For claim 9, Hilmar in view of Wang, Seubert and Kleinerman fails to expressly disclose wherein the optical element includes beam steering features.
However, as shown by Bum, it was well known in the art of optical fiber to include an optical element that includes beam steering features [E.g. page 4, line 31 – page 5 line 18].
It would have been obvious to one of ordinary skill in the art of displays before the effective filling date of the claimed invention to modify Hilmar in view of Wang, Seubert and Kleinerman with the teaching of Bum because beam steering reduce interference also as it is merely combining prior art elements according to known methods to yield predictable results. 

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689